
	

113 HR 1559 IH: Rural Preventive Health Care Training Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1559
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Ms. Gabbard (for
			 herself and Ms. Hanabusa) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide health
		  care practitioners in rural areas with training in preventive health care,
		  including both physical and mental care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Preventive Health Care Training
			 Act of 2013.
		2.Preventive health
			 care trainingPart D of title
			 VII of the Public Health Service Act
			 (42 U.S.C. 294 et seq.) is amended by inserting after section 754 the
			 following:
			
				754A.Preventive
				health care training
					(a)In
				generalThe Secretary may make grants to, and enter into
				contracts with, eligible applicants to enable such applicants to provide
				preventive health care training, in accordance with subsection (c), to health
				care practitioners practicing in rural areas. Such training shall, to the
				extent practicable, include training in health care to prevent both physical
				and mental disorders before the initial occurrence of such disorders. In
				carrying out this subsection, the Secretary shall encourage, but may not
				require, the use of interdisciplinary training project applications.
					(b)LimitationTo
				be eligible to receive training using assistance provided under subsection (a),
				a health care practitioner shall be determined by the eligible applicant
				involved to be practicing, or desiring to practice, in a rural area.
					(c)Use of
				assistanceAmounts received under a grant made or contract
				entered into under this section shall be used—
						(1)to provide student
				stipends to individuals attending rural community colleges or other
				institutions that service predominantly rural communities, for the purpose of
				enabling the individuals to receive preventive health care training;
						(2)to increase staff
				support at rural community colleges or other institutions that service
				predominantly rural communities to facilitate the provision of preventive
				health care training;
						(3)to provide
				training in appropriate research and program evaluation skills in rural
				communities;
						(4)to create and
				implement innovative programs and curricula with a specific prevention
				component; and
						(5)for other purposes
				as the Secretary determines to be appropriate.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2014 through
				2017.
					.
		
